Citation Nr: 1625614	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  14-12 006	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include muscle strains and contusions.

2.  Entitlement to service connection for sinusitis. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1971 to March 1998.

This case comes to the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In September 2015, the Board remanded the case for further evidentiary development.  The Appeals Management Center (AMC) completed the requested development and issued a supplemental statement of the case (SSOC) in February 2016.  Review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a February 2016 rating decision, the RO granted the Veteran's claim of service connection for sleep apnea.  As the Veteran has obtained a full grant of the benefits sought, this issue is no longer before the Board.  38 U.S.C.A. §§ 7104, 7105 (West 2014); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

FINDINGS OF FACT

1.  A lumbar spine disability did not have its onset during active duty service and is not otherwise related to such service.

2.  Sinusitis did not have its onset during active duty service and is not otherwise related to such service.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or aggravated in service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Chronic sinusitis was not incurred in or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  
VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in March 2011 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  Thus, the Board finds the duty to notify has been met and no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA examinations and private treatment records. 

As previously discussed, in September 2015, the Board remanded the Veteran's claim to the RO for further development.  The Board's directives included obtaining private treatment records and a VA addendum opinion to determine the etiology of the Veteran's sinusitis.  The Board's directives also required the examiner to address whether the Veteran had sinusitis at any time during the pendency of his claim.  The RO obtained the outstanding private treatment records and the October 2015 VA examiner adequately addressed the questions posed in the September 2015 remand, thus there has been substantial compliance with the Board's remand directives.  See Stegall, 11 Vet. App. 268; Dyment, 13 Vet. App. 141.

As will be discussed further, the Board finds that the October 2015 VA opinion is adequate, as it is predicated on consideration of the medical records in the Veteran's claims file, as well as specific examination findings and the Veteran's own contentions.  Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Analysis 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

a.  Lumbar spine disability

Here, the Veteran has asserted entitlement to service connection for a lumbar spine disability, which he contends was incurred in his active military service.

Certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a "chronic disease" in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the "chronic disease" became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In January and June 1973 in-service reports of medical history, the Veteran denied having or ever having back pain.  Clinical evaluations of the spine were normal. 

The Veteran's service treatment records document complaints of low back pain in September 1974 after playing football.  In an October 1975 periodic examination, the Veteran had a normal spine.  In July 1978, the Veteran complained of low back pain described as throbbing pain when sitting.  He was diagnosed with muscle sprain.  A March 1979 periodic examination reflects that the Veteran had a normal spine.

In July 1979, the Veteran indicated that he pulled a back muscle while playing basketball.  The physician noted no tenderness.  

In January 1981, the Veteran complained of low back pain from an injury two weeks prior while playing basketball.  The physician noted that the Veteran's back had full range of motion with mild pain, full flexion, and extension.  He also noted a tender right paralumbar muscle.

June 1987 and October 1992 periodic examinations revealed a normal spine.  

In October 1993, the Veteran complained of left low back pain.  The physician indicated no spasms or signs of herniation, and no history of direct trauma.  The Veteran's motor skills were considered normal (rated five out of five). 

The Veteran indicated that he was in good health in an October 1996 health assessment.  In an October 1997 health assessment, the Veteran denied having any medical problems or symptoms that bothered him.  At that time, he was diagnosed with health disorders unrelated to the claims at issue and for which he is already service connected.  

Finally, in his December 1997 retirement examination, the Veteran indicated that he was healthy and nothing had changed since his previous October 1997 examination.

Turning to the Veteran's private treatment records, a September 2005 treatment record reflects that the Veteran indicated that he was involved in a motor vehicle accident in February 2005.  The Veteran stated that he experienced persistent low back tightness and muscle spasms since the accident.  The physician provided an assessment of right low back pain with myospasm since the February 2005 accident. 

Private treatment records from February 2008 to February 2010 reflect that the Veteran denied back pain.  Physical examinations noted no abnormalities.  

The Veteran was afforded a VA examination in May 2011.  A radiological report revealed degenerative disk disease (DDD) of the lumbar spine.  The examiner noted that during service, the Veteran was evaluated for minor low back conditions and was diagnosed with either muscle strain or contusions to the low back with symptoms resolving after conservative treatment.  The examiner opined that the Veteran's lumbar spine disability was less likely as not caused by or a result of musculoskeletal pain during service.  The examiner explained that degenerative changes involve the disc and vertebral bodies, unlike the strains that the Veteran experienced in service, which involve the muscle and ligaments.  

An August 2012 private treatment record reflects X-ray studies revealed mild multilevel spondylosis throughout the lumbar spine.  From January 2013 to August 2013, the Veteran complained of back pain.

An October 2015 VA addendum opinion provided that all of the Veteran's in-service back complaints were acute, self-limiting, and non-recurring.  The physician explained that the Veteran's current DDD was not noted in service and that it appeared to be the result of natural aging.  He further stated that it was not related to minor aches and pains of over-exertion related to an active military lifestyle.  As such, the physician concluded that the Veteran's low back diagnosis was less likely than not caused by, related to, or worsened beyond its natural progression by military service or conditions treated in service. 

Upon review of the record, the Board finds that the competent evidence demonstrates the absence of nexus between the currently diagnosed low back disability and the Veteran's active duty service.  Both the May 2011 and October 2015 VA opinions contained an explanation of the reasons for their conclusions based on an accurate characterization of the evidence of record and these negative nexus opinions are therefore entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Moreover, there is no contrary medical opinion in the record.

The Board has also considered the lay assertions of record, including the Veteran's contentions in support of medical nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (layperson competent to opine on some matters of diagnosis and etiology, specifically, those that do not involve complex medical questions).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, the Veteran's statements regarding whether his lumbar spine disability is due to his military service including his in-service complaints of low back pain constitute testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  To the extent that the Veteran's statements are competent, the Board finds that the specific, reasoned opinion of the trained health care providers in May 2011 and October 2015 VA are of greater probative weight than the Veteran's more general lay assertions.  In addition, the above evidence reflects that arthritis did not manifest during service or within the one year after separation from service, and entitlement to service connection is therefore not warranted on a presumptive basis. 

Additionally, the evidence does not show that the Veteran had chronic low back symptomatology dating from service as the May 2011 examiner and October 2015 VA physician definitively concluded that the Veteran's DDD is unrelated to service and the October 2015 VA physician attributed it to natural aging.  See 38 C.F.R. § 3.303(b).  Furthermore, the Veteran's spine was normal in all of his in-service and retirement examinations.  Also, as shown in September 2005 private treatment records, the Veteran stated that his persistent low back tightness and muscle spasms occurred after he was involved in motor vehicle accident in February 2005.  The physician provided an assessment of right low back pain with myospasm since the February 2005 accident.  It is also noteworthy that private treatment records from February 2008 to February 2010 reflect that the Veteran denied having back pain, physical examinations noted no abnormalities, and the Veteran filed his claim in March 2011. 

The Board additionally notes that although the October 2015 VA physician did not distinguish degenerative disc disease from spondylosis, the conditions are defined as the same condition, and is also considered a single disability for VA purposes.  See 38 C.F.R. § 4.71a, Codes 5235-5243; Mittleider v. West, 11 Vet. App. 181, 182 (1998).  See also DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1780 (32nd ed. 2012) (defining the spondylosis as "degenerative spinal changes due to osteoarthritis" and referencing degenerative joint disease of the lumbar spine and disks under the same definition). 

Thus, the preponderance of the evidence is against the contentions that the Veteran's current lumbar spine disability is related to active military service.  As such, the benefit-of-the-doubt rule is not applicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

b.  Sinusitis

After a review of the evidence of record the Board finds that the preponderance of the evidence is against the claim of service connection for sinusitis.  

The Board initially notes that the Veteran is already service-connected for rhinitis.  

The Veteran's service treatment records reflect that the Veteran complained of sinus problems from December 1971 to April 1984.  In a January 1973 periodic examination, the Veteran denied having or ever having sinusitis.  Clinical evaluation of the sinuses was normal.  Similarly in June 1973, the Veteran indicated that he was in good health and denied having sinusitis.  

In October 1974, an X-ray report provided that the view of the sinuses were not entirely satisfactory and noted the presence of mucosal thickening in both maxillary sinuses.  The remainder of the paranasal cavities was within normal limits.  The Veteran had normal sinuses in an October 1975 periodic examination.  

In April 1979, the Veteran complained of sneezing, nasal congestion, and difficulty breathing.  The physician noted an allergic reaction and no medication was required.  

In February 1976, the Veteran complained of headaches for the past two days.  In conjunction with the examination, the Veteran underwent an X-ray, which noted that the Veteran complained of recurring frontal area pain.  The X-ray report revealed bilateral opacification of the maxillary antra and clear frontal sinuses and ethmoid air cells.  The X-ray report provided an impression of bilateral maxillary sinusitis.  The physician noted that physical examination of the Veteran was essentially negative and prescribed cold and pain relief medicine, as well as nasal spray. 

A March 1979 service treatment record noted that the Veteran complained of a left earache for the past two months.  There was some tenderness over the frontal sinus.  The physician noted frontal sinusitis.  A subsequent March 1979 period examination revealed normal sinuses. 

In 1984, the Veteran was treated for sinus complaints, otitis, and allergic rhinitis.

June 1987 and October 1992 periodic examinations revealed normal sinuses.  The Veteran indicated he was in good health in an October 1996 health assessment.  In an October 1997 health assessment, the Veteran denied having any medical problems or symptoms. However, he complained of other health issues unrelated to the claim and for which is already service connected. 

Finally, in his December 1997 retirement examination, the Veteran indicated that he was healthy and nothing had changed since his previous October 1997 examination. 

The Veteran's private treatment records from February 2008 to October 2010 reveal that he denied experiencing sinus pain and congestion.  In July 2010, the Veteran complained of left ear pain and pressure.  At that time, he was diagnosed with allergic rhinitis.  In October 2010, the Veteran complained that his allergies were bothering him again and denied having any sinus pain, fever, or cough.  The physician diagnosed him with acute sinusitis unspecified and allergic rhinitis.

The Veteran underwent a VA examination in May 2011.  An X-ray performed in conjunction with the examination revealed unremarkable sinuses and septal deviation to the left.  The diagnosis was status post sinusitis with no residuals and allergic rhinitis.  The examiner noted numerous complaints of recurrent or chronic sinusitis in service, but that the current X-ray showed it had since resolved. 

In July 2011 private treatment records, the Veteran complained of bilateral and maxillary facial pressure and nasal congestion and indicated that it was present for years.  An X-ray demonstrated some abnormal calcification of his falx.  Adequate visualization was not obtained, and therefore required a nasal endoscopy.  An endoscopy revealed no lesions or masses and nasal mucosa were within normal limits.  He was assessed with chronic sinusitis and septal deviation to the left.  A September 2011 CT scan demonstrated chronic sinus disease in his maxillary and ethmoid sinuses.

In an October 2015 VA addendum opinion, the physician noted the Veteran was treated for sinusitis in service, but determined that it was acute in nature.  As rationale, the examiner noted that at his retirement examination, the Veteran was noted to be in good health without complaints.   In addition, during the May 2011 VA examination, the Veteran was noted as having allergic rhinitis without medication which later resolved.  The physician also explained that the July 2011 X-ray did not provide evidence of a chronic disease and that because extensive testing, including a CT scan and an endoscopy, was required to support a diagnosis of a chronic disease, the severity of the disease was most likely mild.  As this diagnosis was not provided until thirteen years after separation from service, the physician opined that the chronic sinus disease was not present during the May 2011 exam or the past thirteen years.  As such, the examiner opined that the Veteran's diagnosis of chronic sinusitis was less likely than not caused by, related to, or worsened beyond the natural progression by military service or had its onset in service.  

While the Veteran has a current diagnosis of chronic sinusitis and in-service complaints of sinus problems, the weight of the evidence is against a nexus between the two.  The October 2015 VA physician opined that the Veteran's diagnosis of chronic sinusitis was less likely than not caused by, related to, or worsened beyond the natural progression by military service or had its onset in service.   As the examiner provided a clear and thorough opinion with a cogent rationale that is consistent with the evidence of record, the opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

While the Veteran's asserts that his sinusitis is related to service, whether his sinusitis is related to service, this constitutes testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau, 492 F.3d at 1377, n. 4.  To the extent that these statements are competent, the probative value of the specific, reasoned October 2015 opinion is of greater probative weight than the Veteran's lay assertions.

Furthermore, as previously discussed, there were no reports of complaints of sinusitis in his June 1987, October 1992, October 1996, and October 1997 health assessments, nor in his December 1997 retirement examination.  In addition, post-service private treatment records reflected the absence of sinus problems from February 2008 to October 2010.  As the October 2015 VA physician noted, the evidence reflects that during service, the Veteran was treated for acute sinusitis which resolved while in service as demonstrated by his subsequent periodic examinations and retirement examination.   Here, the Veteran was not diagnosed with chronic sinusitis until July 2011, or thirteen years after service, and this is one factor to be considered in the Board's determination.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).

The Board additionally notes that the May 2011 VA examiner noted that the Veteran had "chronic" sinusitis in service and that he had not received continued treatment since, but the Veteran's subsequent private treatment records revealed that he, in fact, had received treatment for sinusitis.  The examiner stated that no private records were available, despite the fact that there were pertinent private treatment records that related directly to the claim, including February 2008 to October 2010 treatment records which revealed that the Veteran denied experiencing sinus pain and congestion, an October 2010 treatment record that provided a diagnosis of acute sinusitis, and a July 2011 diagnosis of chronic sinusitis.  In contrast, the October 2015 VA physician specifically addressed the Veteran's pertinent post-service treatment records, as well as in-service records in rendering his opinions.  Here, the October 2015 VA physician was informed of all the relevant facts and considered the overall record.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Thus, the Board finds the October 2015 VA opinion, that the in-service sinusitis was acute, more probative than the May 2011 VA examiner's opinion.  See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).  

For the foregoing reasons, the preponderance of the evidence is against a finding that the Veteran's sinusitis was incurred or aggravated in service.  Thus, the benefit-of-the-doubt rule is not applicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 3.102. 


ORDER

Entitlement to service connection for a lumbar spine disability, to include muscle strains and contusions, is denied.

Entitlement to service connection for sinusitis is denied. 


____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


